DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 02/02/2022.
Claims 1, 3, 4, 5, 6, 9, 10, 11, 12, 13, 14, 16, 17, 18, 19, 20 have been amended.
Claim 8 have been cancelled.
 Claims 1-7 and 9-20 are pending for examination.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuo et al. (US 2018/0000362).

Regarding claim 19: Matsuo disclose an electronic device comprising: 
(Fig. 1A, 1B, item 1) including a front plate oriented in a first direction (Fig. 2A) and a rear plate oriented in a second direction (Fig. 2B), that is opposite to the first direction (¶0072); 
a display visible through at least a portion of the front plate (Fig. 2A, item 212, ¶0076); and 
a biometric sensor module located between the front plate and the rear plate (Fig. 3, item 30), the biometric sensor module being exposed through at least a portion of the rear plate (¶0077), wherein the biometric sensor module includes: 
a cover glass (Fig. 3, item 222, ¶0093) oriented in the second direction; 
at least one light source configured to emit light to an outside (Fig. 3, item 311, ¶0082); 
a light detector disposed adjacent to the at least one light source, and configured to receive reflected light corresponding to light emitted from the light source (Fig. 3, item 315, ¶0083);
at first light guide disposed between the light source and the cover glass, and configured to provide a path of the light emitted from the light source (Fig. 6b, item 3110, ¶0107); and 
a circuit board electrically connected to the at least one light source and the light detector (Fig. 3, item 40, ¶0084).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US 2018/0000362) in view of Wagner et al. (US 2017/0118551) and further in view of Meir et al. (US 2009/0162015).

Regarding claim 1: Matsuo disclose an electronic device comprising: 
a housing (Fig. 1A, 1B, item 1) including a front plate oriented in a first direction (Fig. 2A) and a rear plate oriented in a second direction (Fig. 2B), that is opposite to the first direction (¶0072); 
a display visible through at least a portion of the front plate (Fig. 2A, item 212, ¶0076); and 
a biometric sensor module located between the front plate and the rear plate (Fig. 3, item 30), the biometric sensor module being exposed through at least a portion of the rear plate (¶0077), wherein the biometric sensor module includes: 
a cover glass (Fig. 3, item 222, ¶0093) oriented in the second direction; 
(Fig. 3, item 311, ¶0082); 
a light detector disposed adjacent to the at least one light source, and configured to receive reflected light corresponding to light emitted from the light source (Fig. 3, item 315, ¶0083); and 
a circuit board electrically connected to the at least one light source and the light detector (Fig. 3, item 40, ¶0084).
Matsuo does not explicitly disclose a light guide disposed between the light detector and the cover glass, and configured to provide a path of the reflected light received by the light detector.
In analogous art regarding optical wearable devices, Wagner disclose a light guide configured to provide a path of the reflected light received by the light detector (¶0105).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of a light guide configured to provide a path of the reflected light received by the light detector, the light guide being disposed between the light detector and the cover glass of Matsuo, in view of the teachings of Wagner. The motivation is to increase the Signal to noise ratio (¶0105).
The combination of Matsuo and Wagner does not explicitly disclose wherein the light guide has opposite opened ends and includes a compound parabolic collector (CPC) structure having a parabola shape (¶0060).
In analogous art regarding light guides, Meir disclose wherein the light guide has opposite opened ends and includes a compound parabolic collector (CPC) structure having a parabola shape.
(¶0060).

Regarding claim 2: The combination of Matsuo, Wagner and Meir disclose the electronic device of claim 1, wherein the light guide is disposed on the light detector (see Wagner ¶0105 and obviousness rational above), and is configured to filter out the reflected light incident at an angle equal to or larger than a predetermined angle with respect to the second direction (Wagner: ¶0102).

Regarding claim 3: The combination of Matsuo, Wagner and Meir disclose the electronic device of claim 2, wherein the light guide includes:
a first hole facing the light detector a second hole disposed to face the cover glass (Wagner, Fig. 6) but does not explicitly disclose the second hole having a size larger than that of the first hole. However, the combination of Matsuo and Wagner disclose a light guide with the second hole having a size larger than that of the first hole (Matsuo: Fig. 6b, item 3110, ¶0107: Notice shape of the light where the hole facing the skin (SK) is larger than the one facing the light (first hole). Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of the second hole having a size larger than that of the first hole, as disclose by the light guide of Wagner, in to the light guide of (Matsuo: ¶0108).

Regarding claim 4: The combination of Matsuo, Wagner and Meir disclose the electronic device of claim 3, wherein:
 the light guide includes a curved body having a shape curved from the second hole to the first hole, and the second hole and the first hole are arranged on a same line (Wagner: Fig. 6b, item 3110, ¶0107).

Regarding claim 5: The combination of Matsuo, Wagner and Meir disclose the electronic device of claim 2, wherein the biometric sensor module is configured to:
measure a change in a flow rate of blood flowing in a blood vessel of a user, and detect a heartbeat signal based on at least a part of the measured change (Matsuo: ¶0164).

Regarding claim 6: The combination of Matsuo, Wagner and Meir disclose the electronic device of claim 2, wherein the light detector is disposed on a same plane as the at least one light source, and includes a photo diode configured to receive the reflected light and to convert the received light into a first signal (Matsuo: Fig. 4 and ¶0083).

Regarding claim 7: The combination of Matsuo, Wagner and Meir disclose the electronic device of claim 6, further comprising: an integrated circuit (IC) device configured to convert the first signal provided from the light detector into a second signal, and to provide the second signal to a main circuit board disposed in the electronic device (Wagner: Fig. 26, ¶0148 and ¶0150: signals are converted (with the digital to analog converter) and provide to a main circuit 420)).

Regarding claim 9: The combination of Matsuo, Wagner and Meir disclose the electronic device of claim 1, wherein the biometric sensor module further includes a bracket configured to accommodate at least a part of the light source and the light detector, the bracket including at least one opening such that the light source or the light detector is exposed to the outside of the biometric sensor module (Matsuo: Fig. 7, ¶0125).

Regarding claim 10: The combination of Matsuo, Wagner and Meir disclose the electronic device of claim 1, wherein the cover glass is formed on at least a portion of the rear plate as a transparent plate (Matsuo: Fig. 3, item 222, ¶0093), and is disposed to face a main circuit board (Matsuo: Fig. 44) disposed inside the housing with the circuit board interposed there between (Matsuo: Fig. 3), and the circuit board (item 40) and the main circuit board are electrically connected to each other (Matsuo: ¶0086).

Regarding claim 13: The combination of Matsuo, Wagner and Meir disclose the electronic device of claim 2, wherein the light guide includes:
 a first hole facing the light detector a second hole disposed to face the cover glass (Wagner, Fig. 6) but does not explicitly having a size different from that of the first hole, and the first hole is formed to have a size and shape corresponding to one face of the light detector that is oriented in the second direction. However, the combination of Matsuo and Wagner disclose a light guide having a size different from that of the first hole, and the first hole is (Matsuo: Fig. 6b, item 3110, ¶0107: Notice the light guide having a size different from that of the first hole, and the first hole is formed to have a size and shape corresponding to one face of the light detector that is oriented in the second direction). Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of the second hole having a size larger than that of the first hole, as disclose by the light guide of Wagner, in to the light guide of the light detector. The motivation is to efficiently irradiated with the reflected light (Matsuo: ¶0108).

Regarding claim 14: The combination of Matsuo, Wagner and Meir disclose the electronic device of claim 3, wherein:
the light emitted from the light source is reflected from a blood flow of a user to be provided to the light detector (Matsuo: ¶0164), and the biometric sensor module further includes a partition located between the light source and the light detector to prevent exposure of light other than the reflected light to the light detector (Matsuo: Fig. 7, ¶0125).

Regarding claim 15: The combination of Matsuo, Wagner and Meir disclose the electronic device of claim 3, wherein the biometric sensor module further includes another light guide disposed between the light source and the cover glass and configured to provide a predetermined path of the light emitted from the light source (Matsuo: Fig. 6b, item 3110, ¶0107).

Regarding claim 16: Matsui disclose a biometric sensor module comprising: 
(Fig. 3, item 222, ¶0093); 
at least one light source configured to emit light to the outside of the biometric sensor module (Fig. 3, item 311, ¶0082); 
a light detector disposed adjacent to the at least one light source, and configured to receive reflected light corresponding to light emitted from the light source (Fig. 3, item 315, ¶0083); 
a first light guide disposed between the light source and the cover glass, and configured to provide a path of the light emitted from the light source (Matsuo: Fig. 6b, item 3110, ¶0107); and a circuit board electrically connected to the at least one light source and the light detector (Fig. 3, item 40, ¶0084).
Matsuo does not explicitly disclose a second light guide disposed between the light detector and the cover glass, and configured to provide a path of the reflected light received by the light detector.
In analogous art regarding optical wearable devices, Wagner disclose a second light guide disposed between the light detector and the cover glass, and configured to provide a path of the reflected light received by the light detector (¶0105).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of a second light guide disposed between the light detector and the cover glass, and configured to provide a path of the reflected light received by the light detector, as taught by Wagner, to the light detector of Matsui. The motivation is to increase the Signal to noise ratio (¶0105).
(¶0060).
In analogous art regarding light guides, Meir disclose wherein the light guide has opposite opened ends and includes a compound parabolic collector (CPC) structure having a parabola shape.
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the light guide has opposite opened ends and includes a compound parabolic collector (CPC) structure having a parabola shape, as disclose by Meir, to the light guide of the combination of Matsuo and Wagner. The motivation is to increase the amount and uniformity of light intensity (¶0060).

Regarding claim 17: The combination of Matsuo, Wagner and Meir disclose the biometric sensor module of claim 16, wherein:
a center of the second light guide and a center of the light detector are arranged on a same line, and the second light guide is configured to filter out the reflected light incident at an angle equal to or larger than a predetermined angle with respect to the same line. (Wagner: ¶0102).

Regarding claim 18: The combination of Matsuo, Wagner and Meir disclose the biometric sensor module of claim 17, wherein the second light guide includes: 
a first hole facing the light detector a second hole disposed to face the cover glass (Wagner, Fig. 6) but does not explicitly disclose the second hole having a size larger than that of the first hole and a curved body curved from the second hole to the first hole. However, the (Matsuo: Fig. 6b, item 3110, ¶0107: Notice shape of the light where the hole facing the skin (SK) is larger than the one facing the light (first hole). Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of the second hole having a size larger than that of the first hole, as disclose by the light guide of Wagner, in to the light guide of the light detector. The motivation is to efficiently irradiated with the reflected light (Matsuo: ¶0108).
The combination of Matsuo and Wagner does not further disclose the predetermined angle ranges from 45 degrees to 80 degrees. However, it does disclose  wherein the predetermined angle is less than 90 degrees (Wagner: ¶0102). Therefore, before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to  have the predetermined angle ranges from 45 degrees to 80 degrees since it has been held that Prior Art ranges that include claimed ranges, provide prima facie case of obviousness. In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 20: The combination of Matsuo and Meir disclose the electronic device of claim 19, further comprising: a second light guide (Matsuo: Fig. 4: notice second light and second light guide), but does not explicitly disclose disposed between the light detector and the cover glass, and configured to provide a path of the reflected light received by the light detector.
In analogous art regarding optical wearable devices, Wagner disclose a second light guide disposed between the light detector and the cover glass, and configured to provide a path of the reflected light received by the light detector.(¶0115).

The combination of Matsuo, Meir and Wagner does not explicitly disclose the second light having a structure having a parabola shape. However it does disclose a light guide having a parabola shape (¶0060).
Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the parabola shape, as already disclose by the combination of Matsuo, Meir and Wagner, to the second guide light, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US 2018/0000362) in view of Meir et al. (US 2009/0162015).

Regarding claim 19: Matsuo disclose an electronic device comprising: 
a housing (Fig. 1A, 1B, item 1) including a front plate oriented in a first direction (Fig. 2A) and a rear plate oriented in a second direction (Fig. 2B), that is opposite to the first direction (¶0072); 
a display visible through at least a portion of the front plate (Fig. 2A, item 212, ¶0076); and 
(Fig. 3, item 30), the biometric sensor module being exposed through at least a portion of the rear plate (¶0077), wherein the biometric sensor module includes: 
a cover glass (Fig. 3, item 222, ¶0093) oriented in the second direction; 
at least one light source configured to emit light to an outside of the biometric sensor module (Fig. 3, item 311, ¶0082); 
a light detector disposed adjacent to the at least one light source, and configured to receive reflected light corresponding to light emitted from the light source (Fig. 3, item 315, ¶0083);
a first light guide disposed between the light source and the cover glass, and configured to provide a path of the light emitted from the light source (Fig. 6b, item 3110, ¶0107); and 
a circuit board electrically connected to the at least one light source and the light detector (Fig. 3, item 40, ¶0084).
Matsuo does not explicitly disclose wherein the light guide has opposite opened ends and includes a compound parabolic collector (CPC) structure having a parabola shape (¶0060).
In analogous art regarding light guides, Meir disclose wherein the light guide has opposite opened ends and includes a compound parabolic collector (CPC) structure having a parabola shape.
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the light guide has opposite opened ends and includes a compound parabolic collector (CPC) structure having a parabola shape, as disclose by Meir, to the system of Matsuo and Wagner. The motivation is to increase the amount and uniformity of light intensity (¶0060).

Response to Arguments
Applicant’s arguments, see remarks, filed 02/02/2022, with respect to the rejection(s) of the claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsuo et al. (US 2018/0000362) in view of Wagner et al. (US 2017/0118551) and further in view of Meir et al. (US 2009/0162015).


Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the indefinite rejection is overcome.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689